DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 12/16/2022.
Claims 1-20 are pending.

Response to Amendment
Previous 35 USC 112 rejection has been withdrawn due to the amendment.

Response to Arguments
Applicant argues that Jayaraman does not teach “the first server architecture providing network functions having a higher throughput characteristic than the network functions provided by the second server architecture” in each independent claim. Applicant seems to rely on the fact that Jayaraman teaches server architectures with high throughput hardware and server architectures without high throughput hardware to conclude that Jayaraman does not teach the limitation. Examiner respectfully disagrees. The claim does not specify how the first or second server architecture “provides” Tx/Rx for a switching function in network function chaining) while the second server architecture 314 may be structured on legacy networking architectures or legacy hardware (for example, x86 platform architectures) for deploying management functions. Therefore, whether the first server architecture or the second server architecture is configured to deploy high throughput VNFs or not is ultimately based on its underlying hardware. 
In the same concept, Jayaraman teaches VNFs that are of high throughput is deployed on a server that supports high throughput capability for VNFs (fig. 4A. 4B, a VNF with spec that requires high throughput (fig. 4, #414-418) will be mapped to a server that has high throughput characteristics, [0032], in step 316 the orchestration manager 118 determines the particular hosts that are available in the NVFI, the network, that meet the optimization requirements for the VNF and that have AVAILABLE_RESOURCES_SET entries that indicate the host has the capacity to receive the VNF... In step 318 a particular host from the series of hosts that have been determined in step 316 is selected).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be 

Claim(s) 1, 3-5, 7, 8, 10-12, 14, 15, 17-19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 2017/0288971, “Jayaraman”) in view of N. et al. (US 2017/0237647, “N.”).

For claim 1, Jayaraman discloses a network apparatus in a cloud infrastructure, comprising:
a processor; and a memory coupled to the processor, the memory for storing computer instructions that, when executed by the processor, cause the processor (fig. 7, CPU, RAM, storage) to:
generate a resource abstraction layer relating a network group including a first server architecture with a first resource set and a second server architecture with a second resource set (fig. 4A, an abstraction of host resource characteristics of a plurality or hosts/servers or network cluster), the first server architecture providing network functions having a higher throughput characteristic than the network functions provided by the second server architecture (fig. 4A, host B has the highest throughput of T score = 2 ; fig. 4A. 4B, a VNF with spec that requires high throughput (fig. 4, #414-418) will be mapped to a server/host that has high throughput characteristics, [0032], in step 316 the orchestration manager 118 determines the particular hosts that are available in the NVFI, the network, that meet the optimization requirements for the VNF and that have AVAILABLE_RESOURCES_SET entries that indicate the host has the capacity to receive the VNF... In step 318 a particular host from the series of hosts that have been determined in step 316 is selected), the resource abstraction layer including a management and network orchestration parameter configured to provide a deployment template for virtual network resources to interconnect virtual network functions (fig. 1, [0024], [0025], VNF management and orchestration (MANO) 112 for executing the method in fig. 2A, or building an abstraction of host resources, fig. 4B, [0032], each VNF spec snippet shows a template of specs requirements for each VNF);
generate an orchestration layer configured to receive a packet flow request and, in response to the packet flow request, schedule the virtual network resources based on the resource abstraction layer for servicing a packet flow (fig. 5, [0005], [0010], [0024], [0025], [0044], orchestration for receiving a service chain SFC or packet flow, determining services for the SFC, determining VNF for each service and instantiate the VNF on hosts based on resource abstraction of hosts in fig. 4A, 4B); and
deploy the virtual network resources to receive and service the packet flow (fig. 3A, [0044], initiate the VNF in #320 to service flows).
Jayaraman does not disclose the network group is a network cluster.
N. discloses the network group is a network cluster ([0003], [0006], placement of VNFs onto hardware clusters or groups of devices).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply N.’s teachings of placement of VNFs onto hardware clusters to Jayaraman’s system in order to improve VNF resource allocation and management (N., [0005]).

For claim 8, Jayaraman discloses a method comprising:
generate a resource abstraction layer relating a network group including a first server architecture with a first resource set and a second server architecture with a second resource set (fig. 4A, an abstraction of host resource characteristics of a plurality or hosts/servers or network cluster), the first server architecture providing network functions having a higher throughput characteristic than the network functions provided by the second server architecture (fig. 4A, host B has the highest throughput of T score = 2 ; fig. 4A. 4B, a VNF with spec that requires high throughput (fig. 4, #414-418) will be mapped to a server/host that has high throughput characteristics, [0032], in step 316 the orchestration manager 118 determines the particular hosts that are available in the NVFI, the network, that meet the optimization requirements for the VNF and that have AVAILABLE_RESOURCES_SET entries that indicate the host has the capacity to receive the VNF... In step 318 a particular host from the series of hosts that have been determined in step 316 is selected), the resource abstraction layer including a management and network orchestration parameter configured to provide a deployment template for virtual network resources to interconnect virtual network functions (fig. 1, [0024], [0025], VNF management and orchestration (MANO) 112 for executing the method in fig. 2A, or building an abstraction of host resources, fig. 4B, [0032], each VNF spec snippet shows a template of specs requirements for each VNF);
generating an orchestration layer configured to receive a packet flow request and, in response to the packet flow request, scheduling virtual network resources based on the resource abstraction layer for servicing a packet flow (fig. 5, [0005], [0010], orchestration for receiving a service chain SFC or packet flow, determining services for the SFC, determining VNF for each service and instantiate the VNF on hosts based on resource abstraction of hosts in fig. 4A, 4B); and
deploying the virtual network resources to receive and service the packet flow (fig. 3A, [0044], initiate the VNF in #320 to service flows).
Jayaraman does not disclose the network group is a network cluster.
N. discloses the network group is a network cluster ([0003], [0006], placement of VNFs onto hardware clusters or groups of devices).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply N.’s teachings of placement of VNFs onto hardware clusters to Jayaraman’s system in order to improve VNF resource allocation and management (N., [0005]).

For claim 3, Jayaraman discloses the first server architecture is configured to service different functions than the second server architecture (fig. 4B, different hosts/ servers are configured to service different functions based on the functions’ requirement).

For claim 4, Jayaraman discloses the first server architecture is configured to service at least one of a service function chaining (SFC) network function (fig. 5, a service chain network function is deployed on a selected host);
a point-to-point protocol over Ethernet (PPPOE) network function;
a link network address translation (NAT) network function; or


For claim 5, Jayaraman does not disclose the second server architecture is configured to service at least one of a security network function; a uniform resource locator (URL) filter network function; or a parental control network function.
N. discloses the second server architecture is configured to service at least one of a security network function; a uniform resource locator (URL) filter network function; or a parental control network function (fig. 6, a firewall VNF).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply N.’s teachings of security VNFs to Jayaraman’s system in order to expand VNF functionalities.

For claim 7, Jayaraman does not disclose the network cluster is one of a plurality of network clusters in a stem-leaf configuration to form a cloud infrastructure.
N. discloses the network cluster is one of a plurality of network clusters in a stem-leaf configuration to form a cloud infrastructure (fig. 2, a spine-leaf and server clusters network).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply N.’s teachings of well-known spine-leaf network configuration to Jayaraman’s system in order to adopt VNF template deployment of Jayaraman to a conventional spine-leaf network configuration.



	Claims 15, 17-19 are rejected for the same rationale in claims 8, 3-5.

Claim(s) 2, 9, 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jayaraman-N. in view of N. et al. (US 2016/0212016, “Vrzic”).

For claims 2, 9, 16, Jayaraman discloses selecting VNFs for providing service chain information to a SDN controller for SFC routing calculation ([0044]). Jayaraman does not disclose the orchestration layer is further configured to schedule resources for a tunnel connection between the first server architecture and the second server architecture for jointly servicing the packet flow.
Vrzic discloses the orchestration layer is further configured to schedule resources for a tunnel connection between the first server architecture and the second server architecture for jointly servicing the packet flow (fig. 11, [0054], VNFM and VIM for forwarding traffics according to forwarding rules via a tunnel between VNF1 and VNF2)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Vrzic’s teachings of tunnels between VNFs to Jayaraman-N.’s system in order to calculate service chain routing information with the VNF information of Jayaraman-N., and therefore providing complete service chain deployment.

Claim(s) 6, 13, 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jayaraman-N. in view of Khalid et al. (US 2010/0080226, “Khalid”).

For claim 6, 13, 20, Jayaraman does not disclose the packet flow request comprises a traffic flow classification for the packet flow.
Khalid discloses the packet flow request comprises a traffic flow classification for the packet flow ([0047]-[0048], packet flow service classification request).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Khalid’s teachings of SFC flow classification to Jayaraman-N.’s system in order to determine which services are required for a flow, therefore enabling mapping packet flows to services and according to server or host configuration of Jayaraman. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./HIEU T HOANG/        
/HIEU T HOANG/           Primary Examiner, Art Unit 2452